Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 04/06/20.
Claims 1-15 are pending and have been examined.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/06/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.





5.	Claim(s) 1-4, 6-9, 11-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Philipp (6,025,683).
	Regarding claims 1-4, 6-9 and 11-14, Philipp discloses an electronic switch module for a power tool comprising: a housing (Fig. 1); a trigger (36, 38) moveable relative to the housing; a magnet (52) being moveable relative to the housing with the trigger along a movement axis; and a linear hall sensor (54) fixed relative to the housing and intersecting the movement axis of the magnet, the linear hall sensor magnetically detecting a linear position of the magnet along the movement axis and outputting a .
Allowable Subject Matter
6.	Claims 5, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731